Title: From Thomas Jefferson to Joseph Carrington Cabell, 25 January 1822
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


Dear Sir
Monticello
Jan. 25. 22.
In a conversation with mr Garrett after his return from Richmond a few days ago he mentioned to me that the general opinion in the circles there in which he was, seemed to be that we could not expect within any moderate time more than 100. students at our university. this wonderful error proceeds from a want of information even as to our own state. my position with respect to that institution occasions me to be the center of the enquiries & information on that subject, and those from our own state prove that that alone will immediately furnish far beyond that number. and the letters I have recieved from almost every state South of the Patomac, Ohio & Missouri prove that all of these are looking anxiously to the opening of our University as an epoch which is to relieve them from sending to the Northern Universities. and when we see that the colleges of those states considered as preparatory only for ours have 1.2. & 300. students each we cannot doubt that ours will recieve the double & treble of their numbers. I have not a doubt our accomodations for 218. will be filled within 6. months after opening and for every 50. coming afterwards we shall have to build a boarding house & 25. dormetories. immediately after my conversation with mr Garrett I happened to recieve the inclosed from Maryland, and I thought it not amiss to send it to you to be used as you please, except not to be published. I could send you a volume of such.  I hope some means will be devised of suspending the actual payment of interest by the University for 4. or 5. years. it would be a real misfortune to let our workmen be dispersed before the whole buildings are accomplished. I have duly recd your favors of the 3d 7th 14th & 21st ever & affectionately yoursTh: Jefferson